DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 10 September 2021.  Claims 1 and 3 are currently amended.  Claim 9 is newly added.  Claims 1-9 are pending review in this action.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0352923, hereinafter Iwano in view of Japanese Patent Publication No. 2018-060670, hereinafter Hirose. (A machine translation of Hirose was provided in the previous office action).
Regarding claim 1, Iwano teaches an all-solid state battery (10) (paragraph [0052]). The all-solid state battery (10) comprises an all-solid-state battery laminate (6). The laminate (6) includes multiple all-solid state unit cells. Each unit cell includes the following laminated in order: a positive electrode current collector (1), a positive electrode active material layer (2), a solid electrolyte layer (5), a negative electrode 
A resin layer (7) covers a side surface of the laminate (6) (paragraph [0111] and figure 9A). 
Each current collector (1) protrudes outward relative to the other layers (paragraph [0069] and figure 2B). As such, each current collector (1) has a portion which overlaps adjacent layers – this is the laminated part. Similarly, each current collector (1) also has a portion which extends beyond the adjacent layers – this is the extending part.
The extending part of each current collector (1) is embedded in the resin layer (7) (figures 5B and 9A). 
Iwano fails to teach that the surface roughness of the extending part is greater than the surface roughness of the laminated part.
Hirose teaches a laminate battery (10), having current collectors (16) protruding outward relative to positive electrode layers (18) and negative electrode layers (20). The side of the laminate battery (10) is covered with a resin layer (30) such that the ends of the current collectors (16) are embedded in the resin layer (30). 
Hirose teaches that forming an uneven surface (26a) on the ends of the current collectors (16) improves the bonding strength of the resin layer (30) to the current collectors (16), because the resin flows into the recesses of the uneven surface (26a) (paragraph [0040]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form an uneven (“roughened”) surface on 
Regarding claim 2, Iwano teaches that each current collector (1) includes a laminated part and an extending part (figure 2B).
Regarding claim 3, Iwano teaches that both surfaces of current collectors (1) include a laminated part and an extending part (figure 2B).
Regarding claim 4, Iwano teaches that the positive electrode active material layer (2) is recessed inward relative to the other layers (paragraph [0069] and figure 2B). Therefore in a plan view, that the positive electrode active material layer (2) and the negative electrode active material layer (3) have different areas.
Regarding claim 5, Iwano teaches that the positive electrode active material layer (2) is recessed inward relative to the other layers (paragraph [0069] and figure 2B). Therefore in a plan view, the negative electrode active material layer (3) has a larger area than the positive electrode active material layer (2).
Regarding claim 6, Iwano teaches that the resin layer (7) is made of a thermoplastic resin (paragraph [0074]). 
The resin layer (7) is also cured (paragraph [0077]) – therefore it is a curable resin. 
Regarding claim 7, Iwano teaches that the resin layer (7) bonds the layers together, therefore the all-solid-state battery is “restrained in the lamination direction”.
Regarding claim 8, Iwano teaches that the all-solid-state battery is a lithium-ion all-solid-state secondary battery (paragraph [0061]).
claim 9, Iwano teaches protrusions (“bosses”) on the surface of the extending part (figures 3-5) – therefore the surface is considered “embossed”.

Response to Arguments
Applicant's arguments filed on 10 September 2021 have been fully considered but they are not persuasive. 
Applicant argues against the combination of Iwano and Hirose because of differences in thicknesses and spacing of components within the two battery assemblies.
The combination is motivated by the teaching in Hirose that a way to improve the adhesion between a current collector and a resin layer is to create sufficient roughness on the current collector. This concept is directed to the type of contact between the current collector and the resin and is entirely independent of thickness or spacing of neighboring current collectors and is transferrable regardless of dimension. Providing the necessary roughness would not preclude the ordinarily skilled artist from also providing the necessary spacing/clearance between layers.

Applicant further argues that Hirose teaches injection molding, while Iwano does not.
The method of supplying the resin to the battery assemblies is not relevant to the combination of references. Each reference includes a resin layer and current collectors anchored within the resin layer. In each reference, the resin is supplied in a liquid state and is subsequently cured. Hirose explains that the bonding between resin and current .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724